 


109 HR 4795 IH: To amend the Higher Education Act of 1965 to require accrediting agencies and associations to comply with due process throughout the accreditation process, and for other purposes.
U.S. House of Representatives
2006-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4795 
IN THE HOUSE OF REPRESENTATIVES 
 
February 16, 2006 
Ms. Millender-McDonald introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To amend the Higher Education Act of 1965 to require accrediting agencies and associations to comply with due process throughout the accreditation process, and for other purposes. 
 
 
1.Recognition of accrediting agencies and associations 
(a)Due processParagraph (6) of section 496(a) of the Higher Education Act of 1965 (20 U.S.C. 1099b(a)) is amended to read as follows: 
 
(6)such agency or association shall apply procedures throughout the accrediting process, including evaluation, interim sanction, and withdrawal or termination of accreditation proceedings, that comply with due process, including the right to— 
(A)adequate specification of the agency’s accrediting requirements; 
(B)written notice of deficiencies at the institution of higher education or program being examined and a reasonable time period, expressly set forth in the notice, to correct the deficiencies; 
(C)advance notice of and an opportunity for a hearing by any such institution before the agency’s decision making body prior to the agency’s final consideration of imposition of an adverse action; 
(D)appeal any adverse action by the agency against any such institution to an independent and impartial arbitration panel appointed jointly by the agency and the institution and conducted at the location of the institution;  
(E)appeal, at a minimum, the adequacy of the evidence supporting the adverse action decision, the adequacy of the agency’s compliance with its own policies and procedures, and the extent to which the decision of the agency was tainted by bias or prejudice of any agent or official of the agency;  
(F)representation by counsel for any such institution; 
(G)an arbitration panel decision that may affirm or reverse, but not modify, the decision appealed by the institution; and 
(H)an allocation of the costs of the appeal that requires the agency and institution to each bear its own attorney, witness, and other costs of presentation of its case at the arbitration hearing and shifts the cost of the arbitration panel and any court reporter to the losing party;except that the Secretary may issue regulations to further define due process requirements as needed to protect accredited institutions, but may not by regulation reduce due process requirements available to accredited institutions, whether the due process is required under this paragraph or another provision of law or regulation;. 
(b)Additional criteriaSection 496(a) is amended— 
(1)by striking and at the end of paragraph (7); 
(2)by striking the period at the end of paragraph (8) and inserting a semicolon; and 
(3)by adding at the end the following new paragraphs: 
 
(9)if an agency or association conducts an assessment of an institution’s governing board— 
(A)such assessment shall consistently apply the accreditation standard, to the greatest extent possible, to any State-appointed receiver, special trustee, or similar interim governing authority, until such time as governing authority is returned to the regular governing board; and 
(B)such agency or association shall not terminate accreditation solely on the ground that the institution is under interim management of a State-appointed receiver, special trustee, or similar governing authority unless the agency or association determines that there are other deficiencies at the institution that provide grounds for termination, and that, after providing due process required by this section, the interim governing authority has not corrected such deficiencies within a reasonable period of time; and 
(10)such agency or association, and any officer or subdivision of such agency or association that makes accreditation recommendations to its decision-making board, shall conduct meetings open to public observation and comment and shall, at least 7 days before the time of any such meeting, post and distribute its meeting agenda electronically and otherwise to the public, and, for purposes of this paragraph— 
(A)the term meetings includes all meetings, hearings, appeals, deliberations, and votes on accreditation matters regarding any educational institution or on accrediting standards, policies, or procedures; and 
(B)the Secretary shall issue regulations to implement this paragraph.. 
(c)Recognition of State accrediting agenciesSection 496(a)(3)(B) (20 U.S.C. 1099b(a)(3)(B)) is amended by striking on or before October 1, 1991.  
 
